 In 'the Matter of M. LowENS rEIN & SONS, INC.andBOOKKEEPERS',.'STENOGRAPHERS'ANDACCOUNTANTS' UNION, LOCALNo.16,UNITED,OFFICE AND PROFESSIONALWORKERS OF AMERICA, C. I.O.In theMatter of M.LOWENSTEIN&SONS,INC.andTEXTILEWORKERS'ORGANIZINGCOMMITTEE LOCALNo.65, C. I.O.In the Matter ofM. LOWENSTEIN&SONS,INC.andUNITED WHOLE-SALE EMPLOYEES OF N. Y.Cases Nos. C-357, C-358, R-524, and R-05ORDER PERMITTING WITHDRAWAL OF PETITIONS, VA-CATING DIRECTION OF ELECTIONS AND PARTS OFDECISION, AND SEVERING CASESOctober 18, 1938Charges and petitions having been filed in the above-entitled matters, the Board by Orders duly made having consolidated these cases-for the purpose of hearing, a hearing having been duly held beforea Trial Examiner duly designated, the Board having issued a Deci-sion, Order, and Direction of Elections,' and thereafter Bookkeepers',.Stenographers', and Accountants' Union Local No. 16, United Office_and Professional Workers of America, C. I. 0., petitioner in Case No.R-524, and United Wholesale Employees of N. Y., petitioner in CaseNo. R-525, having requested permission to withdraw the petitionstheretofore filed by each of them, respectively, and the Board havingduly considered the matter,IT is HEREBY ORDERED that the requests of the petitioners for permis-sion to withdraw their petitions filed in, Case No. R-524 and Case No.R-525 be, and they hereby are, granted; that the said Direction.of Elections and those parts of the Decision which relate to Cases-Nos. R-524 and R-525 be, and they hereby are, vacated and set asideand that the aforesaid cases be, and they hereby are, closed; andIT IS FURTHER ORDERED, in accordance with National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, Article 1I,.Section 37 (b), and Article III, Section 10 (c) (2), that Cases Nos.R-524 and R-525 be, and they hereby are, severed from Cases NosC-357 and C-358.16 N L.R B 216-91 1. R. B,No.90419,134068-39--vol ix--28